Though perhaps a less compelling argument could be made in connection with past income tax returns, it seems to me highly unusual that anyone would be expected to have among his possessions a history of his Social Security account, because such history is obtainable only from the Social Security Administration, and then only upon payment of a fee.
Appellant, apparently seeking to be relieved of the obligation to provide such records to the other side, filed a "Notice of Non-Compliance," indicating that he had tendered releases which could be utilized for obtaining the documents. The response of the court was the dismissal of his case.
These developments, it seems to me, represent a departure from the traditional theory and purpose of discovery. That discovery procedures should result in the dismissal of the case of a litigant who is unwilling to pay for documents which he neither has nor could reasonably be expected to have is to take an otherwise helpful adjunct in aid of litigation and make it an end unto itself. Lest the tail wag the dog, discovery should not be so used. I believe the original order to *Page 588 
have been inappropriate and the imposition of the sanction chosen to enforce it to have been an abuse of discretion.
I would reverse.